Trademark Office, Keller made numerous attempts to contact Chandler.
                               Chandler failed to respond or to take any corrective action. Keller filed his
                               grievance against Chandler in August 2011. Chandler also failed to
                               respond to the State Bar's attempts at contact and communication for
                               purposes of its investigation. We have previously disciplined Chandler for
                               the same type of misconduct.     In re Discipline of Chandler, Docket No.
                               55625 (Order Imposing Public Reprimand, July 27, 2011); In re Discipline
                               of Chandler, Docket No. 58956 (Order of Suspension, December 7, 2012). 1
                                           The hearing panel conducted a formal hearing on October 28,
                               2013. Chandler, although represented by counsel, declined to file an
                               answer to the complaint or to participate in the hearing.
                                           The panel found that Chandler has had two prior disciplinary
                               sanctions, as noted above, and further that in December 2011 he was
                               excluded from practice before the U.S. Patent and Trademark Office for
                               the same and similar misconduct. The panel found that the allegations of
                               the State Bar's complaint were supported by the evidence and testimony,
                               and concluded that Chandler had committed the following violations of the
                               Rules of Professional Conduct: RPC 1.3 (diligence), RPC 1.4
                               (communication), RPC 1.15 (safekeeping of property), PRC 8.1 (bar
                               admission and disciplinary matters), and RPC 8.4 (misconduct).




                                     'The December 7, 2012, order notes that Chandler was fee-
                               suspended at the time for failure to pay his bar dues, and that the one-
                               year suspension would not begin until he resolved his bar dues
                               suspension. It appears that Chandler has yet to resolve his fee suspension
                               and remains suspended under SCR 98(12), and his one-year suspension
                               imposed in Docket No. 58956 has not commenced.



SUPREME COURT
        OF
     NEVADA
                                                                    2
(0) 1947A

             t , art.:wk,A04
                             The panel also found the following aggravators: prior
                 disciplinary offenses, dishonest or selfish motive, a pattern of misconduct,
                 multiple offenses, bad faith obstruction of the disciplinary process, refusal
                 to acknowledge the wrongful nature of the conduct, vulnerability of the
                 victim, and substantial experience in the practice of law. The panel found
                 no mitigating factors.
                             The findings and recommendations of a disciplinary board
                 hearing panel, though persuasive, are not binding on this court.        In re
                 Stuhff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). Our automatic review
                 of a panel recommendation is conducted de novo, requiring the exercise of
                 independent judgment by this court.       Id.; SCR 105(3)(b). The panel's
                 findings must be supported by clear and convincing evidence. SCR
                 105(2)(e); In re Drahulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
                 In determining the proper disciplinary sanction, this court considers four
                 factors: (1) the duty violated, (2) the lawyer's mental state, (3) the
                 potential or actual injury caused by the lawyer's misconduct, and (4) the
                 existence of aggravating or mitigating circumstances.      In re Lerner, 124
Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008) (citing American Bar
                 Association Standards for Imposing Lawyer Sanctions 3.0, Compendium of
                 Professional Responsibility Rules and Standards, 344 (1999)). The
                 primary objective of attorney discipline is not further punishment of the
                 attorney, but rather protection of the public and protection of the public's
                 confidence in the legal profession. State Bar of Nev. v. Claiborne, 104 Nev.
115, 129, 756 P.2d 464, 473 (1988).
                             We conclude that clear and convincing evidence in the record
                 before us demonstrates that Chandler committed the misconduct and
                 violations of the Rules of Professional Conduct as found by the hearing

SUPREME COURT
            OF
      NEVADA
                                                       3
1.0) 1947
                            panel, and that protection of the public and the public's confidence in the
                             legal profession is necessary. The panel's recommendation is an
                             appropriate sanction.
                                          Accordingly, attorney Travis Chandler is hereby disbarred
                            from the practice of law in Nevada Chandler is also ordered to pay
                            restitution to Russell Keller in the amount of $4,800 and the costs of the
                             disciplinary proceedings within 90 days. The parties shall comply with
                            the applicable provisions of SCR 115 and SCR 121.1.
                                          It is so ORDER-ED,



                                                     Gibbons



                            Pickering
                                                                                       3
                                                                                   Hardesty
                                                                                            -cnnteetatI   , J.



                                                                                                           J.
                            Parraguirre



                                                                                   Saitta

                            CC:     David A. Clark, Bar Counsel
                                    Jeffrey A. Albregts, Chair, Southern Nevada Disciplinary Board
                                    Kimberly K. Farmer, Executive Director, State Bar of Nevada
                                    Janet Trost
                                    Perry Thompson, Admissions Office, United States Supreme Court


                                    2 Based
                                         on our decision in this matter, the matter pending against
                            Chandler in Docket No. 62790 is closed.



SUPREME COURT
       OF
    NEVADA
                                                                               4
0) 1947A    e
                AM.2E I 1 ,4.4Atv        mxt.         9:14202rairalrolaDETBD